 

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT



AND TRANSACTION DOCUMENTS

 

THIS FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT AND TRANSACTION DOCUMENTS
(this “Amendment”), dated as of October 4, 2018, is entered into by and between
Reeds, Inc., a Delaware corporation (the “Company”) and Raptor/Harbor Reeds SPV
LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Purchaser and the Company are parties to (i) that certain
Securities Purchase Agreement dated as of April 21, 2017 (the “Existing Purchase
Agreement” and as the Existing Purchase Agreement is amended and modified by
this Amendment, the “Amended Purchase Agreement”) and (ii) that certain Second
Lien Security Agreement dated as of April 21, 2017 (the “Existing Security
Agreement” and as the Existing Security Agreement is amended and modified by
this Amendment, the “Amended Security Agreement” and together with the Amended
Purchase Agreement, the “Amended Transaction Documents”);

 

WHEREAS, the Purchaser is entering a Financing Agreement (the “Financing
Agreement”) with Rosenthal and Rosenthal, Inc., a New York corporation (the “New
Lender”) pursuant to which the New Lender will make certain loans and other
financial accommodations available to the Company for the purpose of, among
other things, refinancing the indebtedness owing by the Company to PMC;

 

WHEREAS, as a condition to the New Lender’s agreement to make available the
loans and other financial accommodations under the Financing Agreement, the New
Lender is requiring that the Purchaser (i) cause a letter of credit to be issued
for the benefit of the New Lender in the face amount of $1,500,000 (the “LOC”)
and (ii) enter into a Subordination Agreement dated as of the date hereof
between the New Lender and Purchaser (the “Subordination Agreement”) pursuant to
which the Purchaser is granting the New Lender a put right on the Permitted
Overadvance (as defined in the Financing Agreement) subject to the terms and
conditions set forth therein (the “Overadvance Put”);

 

WHEREAS, the Purchaser and the Company have agreed that, to the extent the New
Lender makes a draw on the LOC (an “LOC Draw”) or, without duplication, the
Purchaser makes any payments in respect of the Overdavance Put (an “Overadvance
Put Payment” and together with any LOC Draw, a “Credit Support Advance”) the
amount of each such Credit Support Advance shall be added to the principal
amount evidenced by the Note;

 

WHEREAS, the Purchaser and the Company have agreed to amend the Existing
Purchase Agreement and other Transaction Documents in certain respects to
reflect the foregoing on the terms, conditions, and provisions contained in this
Waiver and Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

 



 

SECTION 1

INCORPORATION OF RECITALS; DEFINED TERMS

 

The Company acknowledge that the Whereas clauses set forth above are true and
correct. The defined terms in the Whereas clauses set forth above are hereby
incorporated into this Amendment by reference. All other capitalized terms used
herein without definition shall have the same meanings herein ascribed to such
terms have in the Existing Purchase Agreement.

 

SECTION 2

AMENDMENT TO EXISTING PURCHASE AGREEMENT

 

2.1 Amendment to Definitions.

 

(a) Additional Definitions. Section 1.1 of the Existing Purchase Agreement is
hereby amended by adding the following definitions in proper alphabetical order:

 

“Credit Support Advance” means, without duplication, any amounts drawn on the
LOC and/or all payments made in respect of the Overadvance Put.

 

“First Amendment Date” means September 28, 2018, the date on which the Company
and the Purchaser entered into that certain First Amendment to Securities
Purchase Agreement and other Transaction Documents.

 

“LOC” means a letter of credit issued in favor of the Senior Lender in the face
amount of $1,500,000 as security for the Permitted Overadvance (as defined in
the Intercreditor Agreement), as the same may be amended, extended, supplemented
or otherwise modified from time to time.

 

“Overadvance Put” has the meaning ascribed to such term in the Intercreditor
Agreement.

 

“Senior Lender” shall mean Rosenthal and Rosenthal, Inc., a New York
corporation.

 

(b) Amended Definitions. The following definitions set forth in Section 1.1 of
the Existing Purchase Agreement are hereby amended and restated in their
entirety as follows:

 

“Intercreditor Agreement” means the Subordination Agreement among the Purchaser
and Senior Lender to be dated as of the First Amendment Date, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Note” means the Amended and Restated Subordinated Convertible Non-Redeemable
Secured Promissory Note in the Form attached hereto as Exhibit A.

 

(c) Deleted Definitions. The following definitions set forth in Section 1.1 of
the Existing Purchase Agreement is hereby deleted in its entirety.

 

 2 

 

 

“PMC”;

“PMC Consent”.

 

2.2 Addition of Credit Support Advances. Section 2.1 of the Existing Purchase
Agreement is hereby amended by deleting the Section in its entirety and
substituting the following therefor:

 

“2.1 Initial Closing; Subsequent Credit Support Advances. On April 21, 2017 (the
“Closing Date”) the Company sold and the Purchaser purchased, in exchange for
the Subscription Amount, the Prior Note (as defined in the Note) and Warrants.
The Company acknowledges receipt of the purchase price for such Prior Note and
Warrants equal to the Purchaser’s Subscription Amount on the Closing Date, and
the Company has delivered to Purchaser an originally executed Prior Note and the
Warrants, as determined pursuant to Section 2.2(a). The the Company and
Purchaser have also delivered the other items set forth in Section 2.2
deliverable at the Closing. On the First Amendment Date, the Company has issued
the Note (which shall not be deemed a novation of the Prior Note) to evidence
any Credit Support Advances which may occur on or after the First Amendment
Date. The Company agrees that any Credit Support Advance shall be treated as
“Principal” under the Note as and when such Credit Support Advance occurs and
all such Credit Support Advances shall be an obligation of the Company payable
to the Purchaser under the terms of the Note which shall be secured by the Lien
granted under the Security Agreement.”

 

2.3 Replacement Exhibit. Exhibit A to the Existing Purchase Agreement is hereby
amended by deleting the Exhibit in its entirety and substituting the replacement
Exhibit A attached to this Amendment as Attachment I therefor.

 

SECTION 3

AMENDMENT TO EXISTING SECURITY AGREEMENT

 

3.1 Amendment to Definitions. The following definition set forth in Section 1(c)
of the Existing Security Agreement is hereby amended and restated in its
entirety as follows:

 

“Second Priority” means, with respect to any lien and security interest
purported to be created in any Collateral pursuant to this Agreement, such lien
and security interest is the most senior lien to which such Collateral is
subject (subject to the subordination of Secured Party’s lien and security
interest only to Senior Lender’s lien and security interest under the Financing
Agreement as provided in the Subordination Agreement (“Senior Lender’s First
Priority”)).

 

3.2 Replacement of Senior Lender. All references to the terms “PMC” and “PMC’s
First Priority” are hereby replaced with the terms “Senior Lender” and “Senior
Lender’s First Priority”, respectively.

 

 3 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

 

4.1 Due Authorization, etc. The execution and delivery of this Amendment and
each of the documents required to be delivered under Section 4.1 to which the
Company is a party, and the performance of the Company’s obligations under the
Amended Transaction Documents and the other Transaction Documents are duly
authorized by all necessary corporate action, do not require any filing or
registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of the articles of incorporation or
by-laws of the Company or any material agreement or other document binding upon
or applicable to the Company (or any of its respective properties) or any
material law or governmental regulation or court decree or order applicable to
the Company, and will not result in or require the creation or imposition of any
Lien in any of the Company’s properties pursuant to the provisions of any
agreement binding upon or applicable to the Company.

 

4.2 Validity. This Amendment has been duly executed and delivered by the Company
and, together with the Amended Transaction Documents and the other Transaction
Documents, constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms subject, as to
enforcement only, to bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforceability of the rights of creditors generally.

 

4.3 Existing Representations and Warranties. The Company hereby represents and
warrants to the Purchaser that, as of the date of this Amendment, the
representations and warranties contained in the Amended Transaction Documents
and the other Transaction Documents are true and correct on the date of this
Amendment, except to the extent that such representations and warranties solely
relate to an earlier date.

 

4.4 Absence of Defaults. The Company hereby represents and warrants to the
Purchaser that, as of the date of this Amendment no Event of Default (as defined
in the Note) has occurred and is continuing.

 

SECTION 5

CONDITIONS PRECEDENT

 

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:

 

5.1 Receipt of Documents: The Purchaser shall have received all of the
following, each in form and substance satisfactory to Purchaser:

 

(a) Amendment. A counterpart original of this Amendment duly executed by the
parties hereto.

 

 4 

 

 

(b) Financing Agreement. An executed copy of the Financing Agreement and
evidence that the loans made available thereunder have been advanced by the New
Lender to the Company.

 

(c) Warrant Amendment. An executed copy of an Amendment to Warrant Agreement
executed by all parties thereto.

 

(d) Other. Such other documents as the Purchaser may reasonably request.

 

5.2 Other Conditions. No Event of Default shall have occurred and be continuing.

 

SECTION 6

MISCELLANEOUS

 

6.1 Documents Remain in Effect. The Existing Purchase Agreement, the Existing
Security Agreement and the other Transaction Documents, as any of the foregoing
have been amended hereby, and the other documents executed pursuant to such
documents remain in full force and effect and the Company hereby ratifies,
adopts and confirms its representations, warranties, agreements and covenants
contained in, and obligations and liabilities thereunder.

 

6.2 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

 

6.3 Counterparts. This Agreement may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.

 

6.4 Expenses. The Company agrees to pay on demand all costs and expenses of the
Purchaser (including reasonable fees, charges and disbursements of the
Purchaser’s attorneys) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided in this Section
6.4 shall survive any termination of this Amendment or the Amended Transaction
Documents.

 

6.5 Release.

 

(a) The Company further acknowledges and agrees that as of the date hereof, it
has no claim, defense or set-off right against the Purchaser of any nature
whatsoever, whether sounding in tort, contract or otherwise, and has no claim,
defense or set-off of any nature whatsoever to the enforcement of the full
amount obligations of the Company under the Amended Transaction Documents and
the other Transaction Documents.

 

 5 

 

 

(b) Notwithstanding the foregoing, to the extent that any claim, cause of
action, defense or set-off against the Purchaser or its enforcement of the
Amended Transaction Documents or any other Transaction Document, of any nature
whatsoever, known or unknown, fixed or contingent, does nonetheless exist or may
exist on the date hereof, in consideration of the Purchaser’s entering into this
Amendment, the Company hereby irrevocably and unconditionally waives and
releases fully each and every such claim, cause of action, defense and set-off
which exists or may exist on the date hereof.

 

(c) All obligations provided in this Section 6.5 shall survive any termination
of this Amendment or the Amended Transaction Documents or the other Transaction
Documents.

 

6.6 Governing Law; Certain Other Matters.

 

(a) This Amendment shall be a contract made under and governed by the internal
laws of the State of Illinois. Wherever possible, each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable laws, but if any provision of this Amendment shall be prohibited by
or invalid under such laws, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment.

 

(b) This Amendment and all other agreements and documents executed in connection
herewith have been prepared through the joint efforts of all of the parties.
Neither the provisions of this Amendment or any such other agreements and
documents nor any alleged ambiguity shall be interpreted or resolved against any
party on the ground that such party’s counsel drafted this Amendment or such
other agreements and documents, or based on any other rule of strict
construction. Each of the parties hereto represents and declares that such party
has carefully read this Amendment and all other agreements and documents
executed in connection herewith and therewith and that such party knows the
contents thereof and signs the same freely and voluntarily. The parties hereby
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Amendment and all other
agreements and documents executed in connection therewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect.

 

6.7 Successors. This Amendment shall be binding upon the Company, the Purchaser
and their respective successors and assigns, and shall inure to the benefit of
the Company, the Purchaser and the successors and assigns of the Purchaser.

 

6.8 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS WAIVER AND AMENDMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AMENDMENT, THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO HEREBY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS WAIVER
AND AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATION IN
THIS SECTION.

 

6.8 Conflict of Terms. In the event of a conflict between or among the terms,
covenants, conditions or provisions of this Amendment, the Amended Transaction
Documents, or the other Transaction Documents, the Purchaser may elect to
enforce from time to time those provisions that would afford the Purchaser the
maximum financial benefits and security for such obligations and liabilities
thereunder and/or provide the Purchaser the maximum assurance of payment of such
liabilities and obligations in full.

 

[signature page attached]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first written above.

 

  “Company”         REED’S, INC.         By : /s/ Valentin Stalowir         Name
: Valentin Stalowir   Title: Chief Executive Officer         “Purchaser”      
Raptor/Harbor Reeds SPV LLC         By: /s/ Daniel J. Doherty III   Name:  
Title:

 

First Amendment to Securities Purchase Agreement and Transaction Documents

 

   

 

 

Attachment I

 

Replacement Exhibit A

 

[see attached]

 

First Amendment to Securities Purchase Agreement and Transaction Documents

 

   

 

 

Exhibit A

 

Amended and Restated Subordinated Convertible Non-Redeemable Secured Note

 

[see attached]

 

First Amendment to Securities Purchase Agreement and Transaction Documents



 



   

 

